Title: To James Madison from Pseudonym: "A Volunteer of Charleston", 20 April 1808
From: Pseudonym: “A Volunteer of Charleston”
To: Madison, James



Sir,
Charleston, So. Carolina 20th. April 1808

As our dearest rights seems, directly in question, and our government, arraying itself again for defence of Liberty, I submit for inspection a plan not heretofore in use, and if the inequallities of the surface were not insurmountable; Objections in other respects, I am purswaded, are reconcilable to its general principles, which are simple and as follows: having obtained, five pieces of wrought metal, six feet Long and of given Calliber, to carry a pannel shot or sixteen ounce balls.  Arrange them in tier two on each side diverging from the centre one, to which a common Lock is attached, in such a manner that the connecting hand at the breach being excavated receives, the priming and serves to discharge the whole at once, which are now fix’d upon a pivot having a joint near its base for the convenience of Charging and the centre or middle resting upon a graduated circle whose limits answer a twofold and first as a fulcrum that sustains and next as an index to direct the battery.  Thus arranged to be drawn by two able horses in a four wheel carriage by which means they might either in direct, oblique, or retrograde moovements, discharge such destructive volleys that nothing short of heavy artillery could possibly make an impression, nor even that for any time, unless intrench’d, as this mode would moove with such velocity, and unerring distruction, that nothing could withstand its powerful assault; or dislodge it when drawn up in battle array provided the officers directing, were to attend to the advantages of the graduated circle, by which means each would have a seperate, and distinct object.  And as the pieces when fix’t would have a proper bearing, both as to hight, and diverging So that at a given distance of point blank Shot, no object could escape for the intire Length of the Line, which Could immediately reverse its hostile front without the smallest motion of the Carriage, & continue to ply in the direction mooving without inconvenience if no inequallities interven’d to destroy the effect.  Which is Respectfully submitted by

A Volunteer of Charleston

